Citation Nr: 0932853	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  04-09 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
including as due to exposure to Agent Orange.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD), including as due to exposure to 
Agent Orange and/or asbestos.

3.  Entitlement to service connection for connective tissue 
disease with high fevers, including as due to exposure to 
Agent Orange.

4.  Entitlement to service connection for a skin disorder 
with scars, including as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to November 
1962 and from May 1963 to September 1966.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In April 2005, the Veteran testified during a hearing at the 
RO before the undersigned.  A transcript of the hearing is 
associated with the claims files.

Following the decision in Haas v. Nicholson, 20 Vet. App. 257 
(2006), the Board stayed certain claims which theorized 
entitlement to service connection based on herbicide exposure 
that were filed by personnel who served in the territorial 
waters, but not on the land mass, of the Republic of Vietnam. 
 See Chairman's Memorandum No. 01-06-24.  Haas was 
subsequently reversed by the United States Court of Appeals 
for the Federal Circuit, and in January 2009, the United 
States Supreme Court denied a petition for further review. 
 Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 
77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  Hence, the 
claims of entitlement to service connection for  diabetes 
mellitus, COPD, connective tissue disease with high fevers, 
and a skin disorder with scars, based on in-service exposure 
to herbicides may now be addressed.

In March 2006, the Board remanded these issues to the RO via 
the Appeals Management Center (AMC) in Washington, D.C., for 
further development. 

The issue of entitlement to service connection for connective 
tissue disease with high fevers, including as due to exposure 
to Agent Orange, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the AMC.


FINDINGS OF FACT

1.  The Veteran's active military service, which included 
duty on board naval vessels off the coast of Vietnam during 
1965 and 1966, did not include duty in, or visitation to, the 
Republic of Vietnam.

2.  The objective and probative medical evidence of record 
demonstrates that the Veteran's diabetes mellitus, type II, 
was first manifested many years after service and is not 
related to his active military, including exposure to 
herbicide agents; diabetes mellitus was not manifested to a 
compensable degree within one year of his discharge from 
active duty.

3.  The objective and probative medical evidence of record 
preponderates against a finding that the Veteran has COPD 
related to his period of active military service, including 
exposure to Agent Orange and/or asbestos in active service.  

4.  The objective and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
skin disorder with scars is related to the Veteran's period 
of active military service, including exposure to Agent 
Orange.





CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or 
aggravated by his active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2008). 

2.  COPD was not incurred in active service, including as due 
to exposure to Agent Orange or asbestos in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309. 

3.  A skin disorder with scars was not incurred in active 
service, including as due to exposure to Agent Orange in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, April 2004 and March 2006 post-rating letters 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate his claim for service 
connection.  The March 2006 letter also informed the Veteran 
of what information and evidence must be submitted by the 
appellant and what information and evidence would be obtained 
by VA.  The letter also notified the Veteran that he could 
send VA information that pertains to his claims.  The letter 
also provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  

After issuance of the March 2006 letter, and opportunity for 
the Veteran to respond, the January 2009 supplemental 
statement of the case (SSOC) reflects readjudication of the 
claim.  Hence, the Veteran is not shown to be prejudiced by 
the timing of the aforementioned notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the SOC or SSOC, is 
sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims files consists of service 
treatment records, private medical records, records 
considered by the Social Security Administration (SSA) and VA 
medical records and the reports of VA examinations conducted 
in January 2007 and October 2008.  Also of record and 
considered in connection with the current appeal are various 
written statements provided by the Veteran and his 
representative along with the Veteran's oral testimony during 
his 2005 hearing before the undersigned.

VA fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations in 
January 2007 and October 2008.  There is no evidence that 
additional records have yet to be requested, or that 
additional examinations are in order.

II. Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims files, which includes his written contentions, service 
treatment and personnel records, private and VA medical 
records, VA examination reports, personal hearing testimony, 
and lay witness statements.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claims and what the evidence in the claims files shows, 
or fails to show, with respect the claims.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service. In addition, the law provides that, 
where a veteran served ninety days or more of active military 
service, and diabetes mellitus becomes manifest to a 
compensable degree within one year from the date of 
termination of such active service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309.

In this case, the appellant contends, in pertinent part, that 
he was exposed to Agent Orange in service, and that such 
exposure caused his claimed type II diabetes mellitus, COPD, 
and skin disorder with scars.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii).

The VA General Counsel has determined that the regulatory 
definition requires that an individual actually have been 
present on the land mass of the Republic of Vietnam.  
VAOPGCPREC 27-97; 62 Fed.Reg. 63604 (1997).  Specifically, 
the General Counsel has concluded that in order to establish 
qualifying service in Vietnam, a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam.  Id.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, specified diseases, 
including diabetes mellitus and chloracne, but not COPD or a 
skin disorder with scars, shall be service connected if the 
requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).  
The Secretary of Veterans Affairs has determined, however, 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See, e.g., Notice, 68 Fed. Reg. 
27,630-41 (May 20, 2003).

Notwithstanding the foregoing the United States Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).

In light of the foregoing, service connection may be presumed 
for residuals of Agent Orange exposure by showing two 
elements.  First, the Veteran must show that he served in the 
Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e), or otherwise establish a nexus to service.  
See Brock v. Brown, 10 Vet. App. 155, 162 (1997).

The first determination to be clarified is whether the 
Veteran was exposed to Agent Orange.  The above-described 
presumptions apply only to veterans who actually served on 
the land mass of the Republic of Vietnam.

The Veteran alleges that his diabetes, COPD, and skin 
disorder with scars resulted from his exposure to Agent 
Orange while he served aboard the USS FLETCHER near the land 
in Vietnam.

During his April 2005 Board hearing, the Veteran testified 
that, while he neither touched ground or served aboard a ship 
that was moored to an anchor that was attached to the ground 
in Vietnam, he argued that he should, nevertheless, be 
entitled to the applicable provisions concerning claims based 
on service in Vietnam, see 38 C.F.R. § 3.313 (2008).  See 
also hearing transcript at page 14.  

The Veteran's service records document that he served aboard 
the USS FLETCHER that was in the official waters of Vietnam 
in November 1965, and from January to February 1966.  
However, the evidence of record does not show that the 
Veteran's service aboard the USS FLETCHER included actual in-
country service in Vietnam. 

As noted above, service in Vietnam means service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6).  Here, the 
probative evidence of record does not reflect that the 
Veteran's active military service included service in the 
inland waterways of Vietnam or that it involved visitation in 
the Republic of Vietnam.

Although the Veteran contends that he was exposed to Agent 
Orange while along the shore of Vietnam, he has not submitted 
any evidence to substantiate such claim, nor sufficient 
identifying information for VA to pursue verification of his 
alleged presence in Vietnam and exposure to Agent Orange.  
His service personnel records do not show that his "service 
involved duty or visitation in the Republic of Vietnam."  
Rather, the records show that he served in the Navy in waters 
off the shore of Vietnam.  

Diabetes Mellitus

The Veteran's service treatment records are negative for any 
diagnosis or treatment of diabetes mellitus, type II. 

The first post-service medical evidence of diabetes mellitus, 
type II, is a January 2001 private medical report wherein the 
Veteran was diagnosed with Type II diabetes mellitus.  The 
Veteran testified in 2005 that he was first diagnosed with 
diabetes "about 8 years ago".

The Veteran underwent a VA examination in January 2007.  
According to the examination report, his diabetes started in 
1996.  Upon clinical examination, the examiner opined that it 
was less likely than not that the Veteran's diabetes was 
caused by the Veteran's military service.  The VA examiner 
believed that the Veteran's diabetes mellitus was a result of 
age, obesity, and genetics.

In October 2008, the recent VA examiner reexamined the 
Veteran and reviewed the Veteran's medical records.  The VA 
examiner stated that he did not believe that the Veteran's 
diabetes was due to Agent Orange as the Veteran developed 
this condition with age, obesity and genetics.

During his April 2005 Board hearing, the Veteran testified 
that during shore bombardment he would be 30 to 50 yards away 
from shore, and that he served underneath foliage in the same 
water that was sprayed by Agent Orange.  

But, the Veteran's account of his exposure to Agent Orange, 
although not implausible, is not documented in any way.

The Board appreciates the Veteran's testimony at his Board 
hearing.  However, the information he imparted during the 
hearing is not been helpful in establishing his presence on 
the ground in the Republic of Vietnam.  His descriptions of 
his service aboard ship are consistent with well-known 
historical events, but do not assist in corroborating his 
account of in-service exposure to herbicides.

Here, no records submitted by the Veteran, or provided by the 
service department, specifically indicate that he was on the 
land mass of the Republic of Vietnam.

The National Personnel Records Center has clearly advised VA 
that it has no further information to impart, and the Veteran 
has testified that he had no further evidence to submit.  In 
view of the foregoing record, the Board is unable to conclude 
that the evidence creates a reasonable doubt that his active 
service included duty on the ground within the Republic of 
Vietnam.  Efforts to secure official records confirming his 
presence in Vietnam have yielded no confirmation. Because 
type II diabetes mellitus arose many years after his 
separation from service, and because there is no competent 
evidence directly linking the appellant's disorder to 
service, there is no basis to grant service connection for 
diabetes mellitus.

COPD and a Skin Disorder

Having determined that the Veteran is not entitled to 
presumptive service connection, accordingly, service 
connection for COPD and a skin disorder may be pursued on two 
theories.  First, that COPD or skin disorder was directly 
incurred or aggravated in-service.  Second, that COPD or the 
skin disorder is due to exposure to Agent Orange and other 
herbicides, or COPD is due to exposure to asbestos, in light 
of the appellant's presentation of evidence showing proof of 
direct causation.  

COPD

As noted above, COPD is not a disease associated with 
herbicide exposure.  Therefore, the presumptive provisions of 
§ 3.307(a)(7) and § 3.309(e) do not apply.

However, the Veteran is also claiming service connection on a 
direct basis as well as exposure to Agent Orange and/or 
asbestos.

Although there is no specific statutory or regulatory 
guidance regarding claims for residuals of asbestos exposure, 
VA has several guidelines for compensation claims based on 
asbestos exposure.  See M21-1, VBA Adjudication Procedure 
Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, 
Ch. 2, Section C, Topic 9 and Section H, Topic 29 (Dec. 13, 
2005).

A non-exclusive list of asbestos-related respiratory 
diseases/abnormalities includes: asbestosis, interstitial 
pulmonary fibrosis, lung cancer, bronchial cancer, cancer of 
the larynx, and cancer of the pharynx.  Id.

VA must determine whether military records demonstrate 
evidence of asbestos exposure during service; whether there 
was pre-service, post-service, occupational, or other 
asbestos exposure; and whether there is a relationship 
between asbestos exposure and the claimed disease.

Medical-nexus evidence is required in claims for asbestos-
related disease related to alleged asbestos exposure in 
service.  VAOGCPREC 04-00.  

The appellant contends that he was exposed to asbestos during 
service in the U.S. Navy.  The Board finds that his 
contentions regarding potential in-service exposure to 
asbestos while serving aboard various naval ships are not 
implausible.  For the purposes of this argument, the Board 
will accord the Veteran the benefit of the doubt and concede 
that he was exposed to asbestos during active service.

VA has acknowledged that a relationship exists between 
asbestos exposure and the development of certain diseases 
which may occur 10 to 45 years after exposure.

However, as noted above, mere exposure to a potentially 
harmful agent is insufficient to be eligible for VA 
disability benefits.  The question here is whether disabling 
harm ensued.  The medical evidence must show not only a 
currently diagnosed disability, but also a nexus, that is, a 
causal connection, between this current disability and the 
exposure to asbestos in service.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Upon review of the probative evidence of record, the Board 
finds that the preponderance of the objective medical 
evidence of record is against entitlement to service 
connection for COPD as due to asbestos exposure.

The Veteran's service treatment records are negative for 
complaints or diagnosis of, or treatment for, a respiratory 
disease.

Post service, SSA records indicate that, in 1995, the Veteran 
was found to be totally disabled and eligible for benefits 
due to asthma.

The Veteran's medical records document that he has a current 
respiratory disease diagnosed as COPD.

The record includes conflicting medical opinions as to 
whether the Veteran's COPD is related to military service 
including his exposure to Agent Orange and/or asbestos.

In a May 2005 signed statement, Dr. F.A.R., a private 
physician, stated that the Veteran had a very serious lung 
problem and was exposed to Agent Orange in Vietnam as well as 
exhaust fumes from his ship.  Dr. F.A.R. concluded that the 
Veteran's exposure to chemicals and many types of paints 
while in the service caused considerable degeneration to his 
health and lungs.

The Veteran underwent a VA examination in January 2007.  The 
VA examiner found that it was less likely than not that the 
Veteran's COPD was a result of his military service.  
According to the VA examiner, the Veteran's COPD can be 
related to his long term tobacco use.

In October 2008, the Veteran was re-examined by the recent VA 
examiner who also reviewed his medical records, noting that 
COPD started in 1991.  The VA examiner concluded that the 
Veteran's COPD was caused by his tobacco abuse and this was 
progressive as he aged.  The VA examiner did not believe the 
COPD was due to the Veteran's active military service.  This 
VA examiner also disagreed that the Veteran's COPD was due to 
exposure to Agent Orange, and opined that the Veteran's 
smoking played a major role in all of his conditions.

In support of his claim, the Veteran would point to the 
opinion rendered by Dr. F.A.R. in May 2005.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995) 
(suggesting that a medical opinion is inadequate when it is 
unsupported by clinical evidence).

An initial review of Dr. F.A.R.'s May 2005 statement might 
appear to support the appellant's claim, but a close analysis 
shows that it does not.  The opinion is both equivocal and 
speculative and, at most, does little more than propose that 
it is possible that the Veteran has COPD due to exposure to 
chemicals, paints and, Agent Orange.  The physician does not 
factually establish or explain the sequence of medical 
causation using the facts applicable in the Veteran's case.  
Such speculation is not legally sufficient to establish 
service connection.  See Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, the Board is 
mindful that it cannot make its own independent medical 
determinations, and that there must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans v. West, supra; see also 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.

More persuasive, in the opinion of the Board, is the October 
2008 opinion from the VA examiner who reviewed the Veteran's 
medical records, and concluded that the Veteran's COPD was 
caused by tobacco abuse that was progressive as the Veteran 
aged and not due to or as a result of his military service.  
These opinions are not inconsistent with the VA examiner's 
January 2007 opinion that the Veteran had COPD related to 
long term tobacco use.  Thus, in this examiner's opinion, the 
Veteran's military service, including exposure to Agent 
Orange and/or asbestos, was not related to his existing COPD.  
These opinions are deemed more probative than the private 
opinion which appears to be based more on an inaccurate 
history than on a comprehensive review of the evidence on 
file.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a 
medical opinion based on an inaccurate factual premise is not 
probative).

As to the opinion of Dr. F.A.R., in the May 2005 statement, 
the Board finds that this physician did not clearly attribute 
the Veteran's COPD to service, rather, this physician 
suggested that according to the Veteran's record and other 
history, the exposure to chemicals and paints in service 
caused considerable degeneration to his health and lungs, but 
did not provide any other clinical records to support that 
assertion.  A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Nor did Dr. F.A.R., in May 2005, provide clinical evidence to 
support his belief, and his opinion, although doubtless 
sincerely rendered, is for that reason not accorded great 
weight by the Board.  See Bloom v. West, Black v. Brown, 
supra. 

On the other hand, the VA examiner, in October 2008 stated 
that he had reviewed the evidence of record.  The October 
2008 VA examiner's opinion is entirely consistent with his 
January 2007 opinion when he attributed the Veteran's COPD to 
long term tobacco use.

Thus, the opinion of Dr. F.A.R. in May 2005 is accorded less 
weight than that of the VA examiner in February 2008 and 
January 2007.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for COPD 
including as due to exposure to Agent Orange and/or asbestos.

Finally, the Board notes that a December 1995 record 
indicates that the SSA found the Veteran suffering from 
asthma and held him to be disabled since January 1992.  While 
the Board recognizes the disabling nature of the Veteran's 
respiratory disability, the SSA decision is not considered 
sufficient to overcome the objective evidence of record as to 
the origin of the Veteran's COPD.  

Skin Disorder with Scars

As set forth above, although chloracne is a presumptive 
disorder associated with exposure to herbicides, a skin 
disorder with scars is not a disease associated with 
herbicide exposure.  Therefore, the presumptive provisions of 
§ 3.307(a)(7) and § 3.309(e) do not apply.

The Veteran's service treatment records are negative for 
complaints or diagnosis of, or treatment for, a skin disorder 
with scars. 

Post service, a May 1990 private treatment note indicates 
that the Veteran had no rash, cyanosis, or signs of trauma of 
the skin.  Similar findings were reported in an August 2001 
private medical record.

The Veteran underwent a VA examination in January 2007.  
According to the examination report, the Veteran gave a 20 
year history of having a scaly rash on his arms.  The 
diagnosis was an arm rash.  The VA examiner stated that it 
was less likely than not that the Veteran's diagnosed rash 
was caused or the result of his military service.  The 
Veteran's skin condition was from an unknown etiology.

In October 2008, the recent VA examiner re-examined the 
Veteran and reviewed his medical records.  According to the 
examination report, the Veteran gave a history of having a 
bilateral rash on his hands since the 1970's.  The VA 
examiner said that the Veteran's pigment arm lesions appeared 
to be from age and sun exposure.  He could not say this was 
due to Agent Orange as it would be pure speculation.   

The Veteran's post-service medical records fail to establish 
a causal relationship or linkage between the Veteran's skin 
disability and any event or incident of his active duty 
service.  

Service connection may not be predicated on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102; see 
Perman v. Brown, 5 Vet. App. 237, 241 (1993) (an examining 
physician's opinion to the effect that he cannot give a "yes" 
or "no" answer to the question of whether there is a causal 
relationship between one disorder and another is "non- 
evidence"); Obvert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the veteran may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis deemed speculative).

The Veteran has contended that service connection should be 
granted for a skin disorder with scars.  Although the 
evidence shows that the Veteran currently has pigment arm 
lesions, no competent medical evidence has been submitted to 
show that this disability is related to service or any 
incident thereof.  On the other hand, the record reflects 
that his skin was normal on separation from service and the 
first post service evidence of record of a skin disorder is 
from many years after the Veteran's separation from service.  
In short, no medical opinion or other medical evidence 
relating the Veteran's pigment arm lesions to service or any 
incident of service has been presented.

All Disorders

The Veteran and his friends, as lay persons without medical 
training, do not meet the burden of presenting competent 
evidence as to medical cause and effect, or a diagnosis, 
merely by presenting their own statements.  While the Veteran 
can attest to factual matters of which he had first-hand 
knowledge, e.g., difficulty hearing, neither he nor any lay 
affiant is capable of making medical conclusions.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  There 
is no evidence showing, and the Veteran does not assert that 
he or any of his lay witnesses has medical training to 
provide competent medical evidence as to the etiology of the 
claimed diabetes mellitus, COPD, and skin disorder with 
scars.

The evidence reveals no competent medical evidence showing a 
nexus between any in-service injury or disease and the 
disorders which caused and contributed to the Veteran's 
currently claimed diabetes mellitus, COPD, and skin disorder 
with scars.  The preponderance of the evidence is therefore 
against the appellant's claims of entitlement to service 
connection for diabetes mellitus and a skin disorder, 
including as due to exposure to Agent Orange, and COPD 
including as due to Agent Orange and/or asbestos.

The claims are denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Service connection for diabetes mellitus, including as due to 
exposure to Agent Orange, is denied.

Service connection for COPD, including as due to exposure to 
Agent Orange and/or asbestos, is denied.

Service connection for a skin disorder with scars, including 
as due to exposure to Agent Orange, is denied.


REMAND

As noted above, in March 2006, this case was remanded to the 
RO/AMC for further development.  Unfortunately a review of 
the evidence in this case reveals that the RO did not comply 
with the Board's March 2006 remand.  See Stegall v. West, 11 
Vet. App. 268 (1998) (where the remand orders of the Board 
are not complied with, the Board commits error as a matter of 
law when it fails to ensure compliance, and further remand 
will be mandated).

While some of the request development was completed, 
including affording the Veteran a VA examination, it does not 
appear that the examiner responded to the Board's questions.  
Hence further development is required.

In the March 2006 remand, the Board directed a VA examiner to 
render an opinion as to whether it was at least as likely as 
not that the Veteran's current connective tissue disorder was 
causally linked to any incident of service, including 
exposure to Agent Orange.  The Board also requested that the 
VA examiner address the opinion expressed by Dr. F.A.R. in 
July 2003 and May 2005 (to the effect that the Veteran's 
fevers and connective tissue symptomatology was possibly 
related to exposure to Agent Orange, and that such exposure 
to Agent Orange, exhaust fumes, and chemicals in service 
caused considerable degeneration in the Veteran's health and 
lungs).

In January 2007 and October 2008, the Veteran underwent VA 
examinations that were performed by the same examiner.  In 
October 2008, the VA examiner noted that he did not have an 
official diagnosis of connective tissue disorder as he 
reviewed the Veteran's files and "no doctor has given me any 
of these diagnosis".

However, the Board notes that the Veteran has been diagnosed 
in the past with a connective tissue disorder.  Additionally, 
the VA examiner did not address the opinion expressed by Dr. 
F.A.R. in July 2003 and May 2005 as requested by the Board. 

Thus, the Board finds that a remand of this case is necessary 
in order to fully comply with the mandate of the Court.  See 
Stegall v. West, supra. 

Accordingly, the case is REMANDED for the following action:

1.  The appellant's medical records 
should be forwarded for review by a VA 
physician with appropriate medical 
expertise to determine the etiology of 
any connective tissue disorder with high 
fevers.  An examination should be 
scheduled only if deemed necessary by the 
medical specialist.  Based on a through 
review of the claims files and any 
examination findings, the physician 
examiner is to address the following:.  

a.  Does the Veteran have a disorder 
manifested by a connective tissue 
disorder with high fevers?

b.  If a connective tissue disorder 
is diagnosed, the examiner should 
indicate whether it is at least as 
likely than not (i.e., at least a 
50-50 probability) that the 
diagnosed connective tissue disorder 
is related to a period active 
military service (to include 
exposure to asbestos or Agent 
Orange) or whether such a conclusion 
is unlikely (i.e., less than a 50-50 
probability) .

c.  A complete rationale for any 
opinion(s) expressed should be 
provided.  In rendering an opinion, 
the examiner is particularly 
requested to address the opinion 
expressed by Dr. F.A.R. in July 2003 
and May 2005 (to the effect that the 
Veteran's fevers and connective 
tissue symptomatology was possibly 
related to exposure to Agent Orange, 
and that exposure to Agent Orange, 
exhaust fumes and chemicals in 
service caused considerable 
degeneration in the Veteran's health 
and lungs).  

d.  The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.

2.  The Veteran should be advised in 
writing that it is his responsibility to 
report for the VA examination(s), to 
cooperate with the development of his 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2008).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination 
was sent to his last known address prior 
to the date of the examination.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable

3.  Thereafter, the RO/AMC should 
readjudicate the Veteran's claim for 
service connection for a connective 
tissue disease with high fevers, 
including as due to exposure to Agent 
Orange.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided with a 
SSOC.  The SSOC should contain notice of 
all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal since the January 2009 SSOC.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



___________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


